DETAILED ACTION
In response to remarks filed on 24 October 2022
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 October 2022 has been entered.
Status of Claims
Claims 1-9 and 11-19 are pending;
Claims 1, 7 and 11 are currently amended;
Claims 3-6, 8, 9 and 12-19 were previously presented;
Claims 2 and 10 are cancelled;
Claims 1, 3-9 and 11-19 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 24 October 2022 have been fully considered. The new limitations overcome the Soderstrom reference and the rejections using the Soderstrom references are thereby withdrawn but the reference to Soderstrom can still read on the claims as discussed in the rejection herein. Since the claims have no reference to physical elements in the environment surrounding the irrigation system in order to interpret positional elements of the claim in a specific way, then the positional elements continue to be relative terms. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 9, 11, 12, 13 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soderstrom (U.S. Patent No. 4,389,138).
As to Claim 1, Soderstrom discloses a subsurface irrigation system for creating a water table at a desired depth, said system comprising: 
An exterior wall (Annotated Figure A, “exterior wall”) formed of a water impermeable material; 
A first seep hole wall having a top portion (Annotated Figure A, “top portion of first wall”. “Top” is a relative term) and a bottom portion (Annotated Figure A, “bottom portion of first wall”. “Bottom” is a relative term), the top portion of the first seep hole wall extending in a horizontal direction (“horizontal” is being interpreted as flat since the claim does not provide any reference point to determine to what element the wall is horizontal with respect to) and connected to the exterior wall and the bottom portion extending downwardly and connected to the exterior wall, thereby forming a non-pressurized (There’s no pump or suction or vacuum) first bidirectional channel chamber (Annotated Figure A, “first chamber”), between the exterior wall and the first seep hole wall, configured to allow water to pass bidirectionally along the length of the first bidirectional channel chamber; 
A self-leveling saturated channel (Annotated Figure A, “channel”) formed by the first seep hole wall and the exterior wall; and 
A plurality of bidirectional seep holes (Figure 3) formed in the bottom portion of the first seep hole wall, said plurality of bidirectional seep holes being large enough to allow liquid communication between said self- leveling saturated channel and the first bidirectional channel chamber.  
As to Claim 3, Soderstrom discloses the invention of Claim 1 (Refer to Claim 1 discussion). Soderstrom also discloses further comprising: a second seep hole wall having a top portion (Annotated Figure A. “top portion of second wall”) and a bottom portion (Annotated Figure A, “bottom portion of second wall”), the second seep hole wall extending in the horizontal direction and connected to the exterior wall along the top portion of the second seep hole wall, thereby forming a second bidirectional channel chamber (Annotated Figure A, “channel”), between the exterior wall and the second seep hole wall, configured to allow water to pass freely along the length of the second bidirectional channel chamber, wherein the self-leveling saturated channel is formed by the first and second seep hole walls; and a plurality of bidirectional seep holes (Figure 3) formed in the second seep hole wall, said plurality of bidirectional seep holes being large enough to allow liquid communication between said self-leveling saturated channel and the second bidirectional channel chamber.  
As to Claim 4, Soderstrom discloses the invention of Claim 3 (Refer to Claim 3 discussion). Soderstrom also discloses wherein the self-leveling saturated channel (Annotated figure A, “channel”) is saturated with water and the water in the bidirectional channel chambers (Annotated figure A, “chamber”) flows freely.  
As to Claim 9, Soderstrom discloses the invention of Claim 3 (Refer to Claim 3 discussion). Soderstrom also discloses wherein a bottom of the self-leveling saturated channel (Annotated Figure A, “channel”) is formed with the exterior wall and wherein the top portions of the seep hole walls are horizontal and devoid of seep holes.  
As to Claim 11, Soderstrom discloses a method for creating a water table at a desired depth with a subsurface irrigation system including an exterior wall (Annotated Figure A. “exterior wall”) formed of a water impermeable material, a first seep hole wall having a top portion (Annotated Figure A, “top portion of first wall”) and a bottom portion (Annotated Figure A, “bottom portion of first wall”), the first seep hole wall extending in a horizontal direction and connected to the exterior wall and the bottom portion extending downwardly and connecting with the exterior wall, thereby forming a non-pressurized (There’s no pump or suction or vacuum) first bidirectional channel chamber (Annotated Figure A, “first chamber”), between the exterior wall and the first seep hole wall, a self-leveling saturated channel (Annotated Figure A. “channel”) formed by the first seep hole wall and the exterior wall, and a plurality of bidirectional seep holes (Figure 3) formed in the bottom portion of the first seep hole wall, said plurality of bidirectional seep holes being large enough to allow liquid communication between said self-leveling saturated channel and the first bidirectional channel chamber, said method comprising: burying the subsurface irrigation system (Column 3, Lines 55-56) at the desired depth of said water table and adding water to the bidirectional channel chambers (Annotated Figure A, “first chamber”, “second chamber”); and allowing non-pressurized water (There’s no pump or suction or vacuum pressurizing the water) to pass freely along the length of the first bidirectional channel chamber.
As to Claim 12, Soderstrom discloses the invention of Claim 11 (Refer to Claim 11 discussion). Soderstrom also discloses further comprising allowing bidirectional water equilibrium leveling gravity flow of water in the first bidirectional channel chamber (Annotated Figure A, “chamber”)).  
As to Claim 13, Soderstrom discloses the invention of Claim 12 (Refer to Claim 12 discussion). Soderstrom also discloses further comprising saturating the self-leveling saturated channel (Annotated Figure A, “channel”) with water to irrigate plants having a root zone.  
As to Claim 19, Soderstrom discloses the invention of Claim 11 (Refer to Claim 11 discussion). Soderstrom also discloses further comprising: irrigating a field with the subsurface irrigation system (Annotated Figure A), draining the field with the subsurface irrigation system, and recharging the water table with the subsurface irrigation system (The steps are capable of being performed with the structure as water can overflow via the openings in 5 and 6 to the surrounding field).

    PNG
    media_image1.png
    650
    917
    media_image1.png
    Greyscale

Figure A. Irrigation system (Soderstrom)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soderstrom (U.S. Patent No. 4,389,138) alone.
As to Claim 5, Soderstrom discloses the invention of Claim 4 (Refer to Claim 4 discussion). Soderstrom is silent about the self-leveling saturated channel is buried near plants having a root zone and is buried at least 12 inches below the root zone to prevent water lost to surface evaporation and soil solar vaporization. It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to have the self-leveling saturated channel buried near plants having a root zone and is buried at least 12 inches below the root zone to prevent water lost to surface evaporation and soil solar vaporization since such a modification is a matter of design choice which requires routine skill in the art as deciding at what depth to install pipes, tubes or conduits is well-known.
As to Claim 6, Soderstrom discloses the invention of Claim 5 (Refer to Claim 5 discussion). Soderstrom also discloses wherein the self-leveling saturated channel (Annotated figure A, “channel”) is filled with water to create a water saturation zone in the saturated channel and to create a water moisture zone in the root zone.  
As to Claim 7, Soderstrom discloses the invention of Claim 6 (Refer to Claim 6 discussion). Although Soderstrom is silent about wherein the water moisture zone is buried deep enough to eliminate weed seed germination and weed growth, one of ordinary skill in the art would recognize the necessity of eliminating weed seed germination, weed growth by burying the water moisture zone deep enough so the vegetation does not clog the channel. Therefore, before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art as a matter of design choice to eliminate weed seed germination and weed growth by burying the water moisture zone deep enough. The motivation would have been to avoid clogging of the channel.
As to Claim 8, Soderstrom discloses the invention of Claim 7 (Refer to Claim 7 discussion). Soderstrom also discloses wherein the exterior wall (Annotated figure A. “exterior wall”) is buried. Although Soderstrom is silent about the exterior wall being in parallel with other sections of exterior walls with respective self-leveling saturated channels, to provide an interconnected virtual water table across a field and preventing water percolating below the sections of exterior walls, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the exterior wall being in parallel with other sections of exterior walls with respective self-leveling saturated channels, to provide an interconnected virtual water table across a field and preventing water percolating below the sections of exterior walls since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.  
As to Claim 14, Soderstrom discloses the invention of Claim 13 (Refer to Claim 13 discussion). Soderstrom is silent about the self-leveling saturated channel is buried near plants having a root zone and is buried at least 12 inches below the root zone to prevent water lost to surface evaporation and soil solar vaporization. It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to have the self-leveling saturated channel buried near plants having a root zone and is buried at least 12 inches below the root zone to prevent water lost to surface evaporation and soil solar vaporization since such a modification is a matter of design choice which requires routine skill in the art as deciding at what depth to install pipes, tubes or conduits is well-known.
As to Claim 15, Soderstrom discloses the invention of Claim 14 (Refer to Claim 13 discussion). Soderstrom also discloses further comprising creating a water saturation zone in the self-leveling saturated channel (Annotated Figure A, “channel”) and to create a water moisture zone in the root zone.  
As to Claim 16, Soderstrom discloses the invention of Claim 15 (Refer to Claim 15 discussion). Althoough Soderstrom is silent about further comprising eliminating weed seed germination, weed growth by burying the water moisture zone so that the water moisture zone does not reach the surface of the earth and the water saturation zone is anerobic, one of ordinary skill in the art would recognize the necessity of eliminating weed seed germination, weed growth by burying the water moisture zone so that the water moisture zone does not reach the surface of the earth and the water saturation zone is anerobic so the vegetation does not clog the channel. Therefore, before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art as a matter of design choice to eliminate weed seed germination and weed growth by burying the water moisture zone so that the water moisture zone does not reach the surface of the earth and the water saturation zone is anerobic. The motivation would have been to avoid clogging of the channel. 
As to Claim 17, Soderstrom discloses the invention of Claim 16 (Refer to Claim 16 discussion). Soderstrom also discloses further comprising burying the exterior wall (Annotated figure A. “exterior wall”). Although Soderstrom is silent about the exterior wall being in parallel with other sections of exterior walls with respective self-leveling saturated channels, to provide an interconnected virtual water table across a field and preventing water percolating below the sections of exterior walls, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the exterior wall being in parallel with other sections of exterior walls with respective self-leveling saturated channels, to provide an interconnected virtual water table across a field and preventing water percolating below the sections of exterior walls since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.  
As to Claim 18, Soderstrom discloses the invention of Claim 16 (Refer to Claim 16 discussion). Soderstrom also discloses further comprising adding greywater to the channel (Annotated figure A. “channel”. The channel is capable of receiving greywater).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678